Citation Nr: 9931860	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected open angle glaucoma, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected prostatitis, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board remanded this case for additional development of 
the record in March 1997 and February 1998.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected open angle glaucoma is 
not shown to have been demonstrated by more than blindness in 
one eye (right), having only light perception, with 
impairment of central visual acuity in the left eye 20/50; 
concentric contraction of visual field, bilaterally, to 30 
degrees but not to 15 degrees is not shown.  

3.  The veteran's service-connected prostatitis is not shown 
to have been demonstrated by more than a daytime voiding 
interval between two and three hours or awakening to void two 
times per night; the use of absorbent materials requiring a 
change less than 2 times per day, voiding during the day at 
intervals between one and two hours or voiding three to four 
times per night, or urinary retention requiring intermittent 
or continuous catheterization has not been shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected open angle glaucoma have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.14, 4.84a 
including Diagnostic Code 6069 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected prostatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.115a including 
Diagnostic Codes 7512, 7527 (1994); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.115b including Diagnostic Code 7527 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  


I.  Open angle glaucoma

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated. Funduscopic and 
ophthalmologic findings must be recorded.  38 C.F.R. § 4.75 
(1999).  

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76 (1999).  

The measurement of muscle function will be undertaken only 
when the history and findings reflect disease or injury of 
the extrinsic muscles of the eye, or of the motor nerves 
supplying these muscles.  The measurement will be performed 
using a Goldmann Perimeter Chart.  The chart identifies four 
major quadrants, (upward, downward, and two lateral) plus a 
central field (20 ° or less).  

The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability.  38 C.F.R. § 4.77 (1999).  

The Ratings Schedule also provides that loss of use or 
blindness of one eye, having only light perception, will be 
held to exist when there is inability to recognize test 
letters at 1 foot (.30m.) and when further examination of the 
eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at 3 feet (.91m.), 
lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility. 38 C.F.R. § 4.79 (1999).  

Glaucoma, simple, primary, noncongestive, is rated on 
impairment of visual acuity or field loss with a minimum 
rating of 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6013 (1999).  Consequently, the veteran's open angle glaucoma 
is currently evaluated as 40 percent disabling for blindness 
in one eye (left), with light perception only, and impairment 
of central visual acuity in the other eye of 20/50 pursuant 
to 38 C.F.R. § 4.48a, Diagnostic Code 6069 (1999).  A 50 
percent evaluation is warranted for complete blindness in one 
eye, with only light perception, where visual acuity in the 
other eye is evaluated as 20/70.  A 60 percent evaluation is 
assigned for complete blindness in one eye, with only light 
perception, where visual acuity in the other eye is evaluated 
as 20/100.  38 C.F.R. § 4.48a, Diagnostic Code 6069.  A 70 
percent evaluation requires complete blindness in one eye, 
with only light perception, with visual acuity in the other 
eye evaluated as 20/200.  An 80 percent evaluation is 
warranted for complete blindness in one eye, with only light 
perception, where visual acuity in the other eye is evaluated 
as 15/200.  A 90 percent evaluation is assigned for complete 
blindness in one eye, with light perception only, and visual 
acuity in the other eye evaluated as 10/200.  38 C.F.R. 
§ 4.48a, Diagnostic Code 6068 (1999).  Finally, a 100 percent 
evaluation is warranted for complete blindness in one eye, 
with only light perception, and visual acuity in the other 
eye evaluated as 5/200.  38 C.F.R. § 4.48a, Diagnostic Code 
6067 (1999).  

Concentric contraction of visual field, bilaterally, to 30 
degrees but not to 15 degrees shall be rated as 50 percent 
disabling.  Such contraction, bilaterally, to 15 degrees but 
not to 5 degrees shall be rated as 70 percent disabling, and 
where contraction is to 5 degrees, bilaterally, it shall be 
rated as 100 percent disabling.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (1999).  

In the instant case, the veteran was determined to have light 
perception only in his right eye during VA examination 
conducted in December 1992.  VA visual examination conducted 
in May 1997 noted previous documented best corrected visual 
acuity on the right as count fingers with near total cup 
status and an afferent pupillary defect of 2+.  Best-
corrected visual acuity previously documented on the left was 
20/25 with a 0.6 cup/disk ratio.  

At the time of the examination, visual acuity on the right 
was reported as count fingers at a temporal island only.  On 
the left, uncorrected visual acuity was stated to be 20/20 at 
near and 20/200 at far, and corrected at near and far as 
20/20.  Pupils were 3 mm, bilaterally, with trace reactivity 
on the right and 2+ reactivity on the left.  A 3+ afferent 
pupillary defect was also observed on the right.  Visual 
field on the right was a temporal island only.  Visual field 
on the left was full to confrontation.  Orthophoria by light 
reflex in the fullest versions was also exhibited.  
Applanation tonometry revealed an intraocular pressure of 12 
on the right and 10 on the left.  External examination was 
within normal limits, bilaterally.  Slit-lamp examination was 
also within normal limits, bilaterally, with the exception of 
evidence of surgery on the right.  Undilated fundus 
examination revealed a near total cup on the right with a 
cup/disk ration of .95.  The optic nerve was also pale on the 
right; however, the maculae and vessels were otherwise within 
normal limits.  View on the left revealed a full intact rim 
with a cup/disk ratio of 0.6.  

The final assessment was that the veteran was suffering from 
chronic open angle glaucoma, much worse on the right.  His 
visual acuity and visual field were noted to be extremely 
limited on the right, secondary to the disease.  
Polycarbonate lenses were recommended since the veteran was 
functionally monocular.  Goldmann visual field result on the 
left was full with IV4E at approximately 50 degrees 
superiorly, nasally, and inferiorly and at 70 degrees 
temporally.  On the right the temporal island was only 
splitting the fovea which was consistent with endstage 
glaucoma.  

Subsequent visual field test conducted in June 1997 revealed 
the average contraction of the right eye to be 23 degrees (or 
rate as 20/100 or 6/30) and the left eye to be 52 degrees (or 
rate as 20/50 or 6/15).  

In December 1997, the RO referred the veteran's case to the 
Director, Compensation and Pension Service, for evaluation of 
visual efficiency.  Based on a review of the claims folder, 
the Compensation and Pension Service found that "a 
determination of visual efficiency would not result in an 
evaluation greater than the 40 percent currently assigned for 
the veteran's open angle glaucoma with blindness in the right 
eye," and that "[u]nder the circumstances, increased 
benefits are not warranted."  

Based on a review of the evidence of record, the Board finds 
that the evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, preponderates 
against the claim for increase.  The rating scheme is a 
rather mechanical one, similar in many respects to that 
relied on in evaluating hearing loss.  Given the current 
status of the veteran's vision, and the applicable rating 
criteria, a rating higher than 40 percent would require 
greater impairment of the veteran's visual field or visual 
acuity than currently demonstrated.  Furthermore, the 
Director of the Compensation and Pension Service specifically 
opined that the veteran was not entitled to a rating in 
excess of 40 percent for the service-connected open angle 
glaucoma.  Thus, the 40 percent rating assigned under 
Diagnostic Code 6069 must be affirmed.  


II.  Prostatitis

The veteran's service-connected prostatitis is currently 
rated 10 percent disabling under the criteria in the VA 
Schedule for Rating Disabilities for prostate gland injuries, 
infections, hypertrophy and postoperative residuals.  38 
C.F.R. § 4.115b, Diagnostic Code 7527.  Under this criteria, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunction (constituting urine leakage, frequency or 
obstructed voiding) or urinary tract infection, whichever is 
predominant.  

Under the criteria for urine leakage, a 20 percent evaluation 
is assigned for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  A 40 percent evaluation contemplates requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  

According to the criteria for urinary frequency, a 10 percent 
evaluation is assigned where the daytime voiding interval is 
between two and three hours or where there is awakening to 
void two times per night.  A 20 percent evaluation is 
warranted for daytime voiding intervals between one and two 
hours or for awakening to void three to four times per night.  

Under the criteria for obstructed voiding, a 10 percent 
evaluation is assigned for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  post void 
residuals greater than 150 cc; uroflowmetry demonstrated by 
markedly diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every 2 to 
3 months.  A 30 percent evaluation is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  

Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.115a including Diagnostic Code 7527 (1994).  
Under these provisions, prostate infections were evaluated as 
chronic cystitis under Diagnostic Code 7512 in accordance 
with resulting functional disturbance of the bladder.  A 10 
percent evaluation was assigned for moderate chronic cystitis 
with pyuria and diurnal and nocturnal frequency.  A 20 
percent evaluation contemplated moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus.  
A 40 percent evaluation required severe cystitis with 
urination at intervals of one hour or less; contracted 
bladder.  38 C.F.R. § 4.115a (1994).  

Those provisions were changed, however, effective on October 
8, 1994.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Based on the evidence of record, 
the RO appropriately considered the new rating criteria in 
making its decision, and the Board will also consider both 
the old and new rating criteria and apply that criteria which 
is more favorable to the veteran.  

The veteran was most recently afforded a VA examination of 
his prostate in May 1997.  According to notations within the 
examination report, the veteran's chart was not available for 
review; however, the veteran reported that he had been 
diagnosed as having benign prostatic hyperplasia in 1977, 
which the examining physician noted to be somewhat unusual 
given the veteran's age.  He further stated that he had 
undergone an intravenous pyelogram which was normal and a 
cystoscopy with showed a normal bladder and urethra without 
stricture disease, but which demonstrated an enlarged 
prostate gland.  He also reported having had an abnormal 
urine flow study and gave a history of severe urinary 
frequency with hesitancy, some urgency with urge incontinence 
and nocturia x one.  Digital rectal examination revealed a 2+ 
prostate, with a smooth, nontender apex.  The final 
impression was that of benign prostatic hyperplasia with 
bladder outlet obstructive symptomatology and no evidence of 
urethral stricture disease per patient report.  

Subsequently, in August 1997, the examining physician 
prepared an addendum to the original report based on a review 
of the medical records which had not been available at the 
time of the original examination.  At this time, the 
examining physician noted that the veteran had not, in fact, 
been diagnosed as having benign prostatic hypertrophy, but 
rather, he had a history of chronic prostatitis, which was 
much more plausible.  The examiner went on to state that the 
veteran had intermittent flare-ups that caused his urinary 
symptoms of decreased urine flow, urinary frequency with 
hesitancy, some urgency with urge incontinence and nocturia x 
one.  A review of the records confirmed that the veteran had 
a normal intravenous pyelogram study and a cystoscopy showing 
a normal bladder and urethra without stricture disease.  It 
was further noted that he had been discharged from a urology 
clinic with basic recommendations for symptomatic relief and 
the use of antibiotics on an as needed basis that could be 
prescribed by any primary care physician.  In sum, at the 
time of the examination, the veteran was asymptomatic and had 
no benign prostatic hypertrophy or history of stricture 
disease.  His enlarged prostate gland was secondary to his 
history of chronic prostatitis.  

In adjudicating, the issue of an increased disability rating 
for service-connected prostatitis, the Board has determined 
that voiding dysfunction is predominant.  With regard to 
voiding, the veteran submitted statements to the effect that 
he urinated approximately 10 to 15 times per day and 
experienced dripping and pain with urination and an inability 
to attain a full erection.  It was also noted at the May 1997 
examination that he had a history of severe urinary frequency 
with hesitancy, some urgency with urge incontinence and 
nocturia x one.  In this regard, the current 10 percent 
rating is assigned for daytime voiding interval between two 
and three hours or awakening to void two times per night.  
After considering the voiding complaints, in association with 
the rating criteria, the Board finds that the current 10 
percent rating adequately compensates for the degree of 
impairment demonstrated.  Although he has not described the 
exact frequency of voiding, it is apparent that he does not 
require the use of absorbent materials requiring a change 
less than 2 times per day, void during the day at intervals 
between one and two hours or void three to four times per 
night, or experience urinary retention requiring intermittent 
or continuous catheterization.  Consequently, a rating in 
excess of 10 percent is not warranted under the new criteria.  
Moreover, the veteran has not demonstrated moderately severe 
cystitis with diurnal and nocturnal frequency with pain and 
tenesmus sufficient for a 20 percent rating under the old 
rating criteria.  

Hence, the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for the service-
connected prostatitis.  



ORDER

An increased rating for the service-connected open angle 
glaucoma is denied.  

An increased rating for the service-connected prostatitis is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

